 

--------------------------------------------------------------------------------

Exhibit 10.20
 
Summary of Compensation Arrangements with Executive Officers
As of February 28, 2009
 
          The following summarizes the current compensation and benefits
received by the Chief Executive Officer and Chief Financial Officer of Marine
Products Corporation (“the Company”) and the Company’s other three most highly
compensated executive officers (the “Named Executive Officers”) as of February
28, 2009.
 
          This document is intended to be a summary of existing oral, at will
arrangements, and in no way is intended to provide any additional rights to any
of the Named Executive Officers.
 
Base Salaries
 
          The annual base salaries for the Company’s Named Executive Officers as
of February 28, 2009 are as follows:

         
R. Randall Rollins, Chairman of the Board
 
$
300,000
 
Richard A. Hubbell, President and Chief Executive Officer
 
$
350,000
 
James A. Lane, Jr. Executive Vice President and President of Chaparral Boats,
Inc.
 
$
67,841
 
Linda H. Graham Vice President and Secretary
 
$
115,000
 
Ben M. Palmer, Vice President, Chief Financial Officer and Treasurer
 
$
175,000
 

 
These salaries may be adjusted from time to time in the discretion of the
Company’s Compensation Committee.
 
Discretionary Bonuses
 
All of the Named Executive Officers are eligible for annual cash bonuses which
are awarded on an entirely discretionary basis, following a review by the
Company’s Compensation Committee of the performance of the Company and the
executives for the relevant year. Discretionary bonuses are not made subject to
any plan or program, written or unwritten. No specific performance criteria are
established in advance, and no specific ranges for bonuses are established in
advance. Bonuses for a particular fiscal year are generally determined during
the first quarter of the following fiscal year and paid at the discretion of the
Compensation Committee.
 
Mr. Lane is party to a Compensation Agreement with the Company pursuant to which
he is entitled to certain payments based on Company performance.
 
Stock Options and Other Equity Awards
 
          The Named Executive Officers are eligible to receive options and
restricted stock under the Company’s stock incentive plan, in such amounts and
with such terms and conditions as determined by the Committee at the time of
grant. The Company’s stock incentive plans and standard forms of option and
restricted stock grant agreements are filed as exhibits to this Form 10-K.

 
 

--------------------------------------------------------------------------------

 
 
Supplemental Retirement Plan
 
          All of the Named Executive Officers are eligible to participate in the
Company’s Supplemental Retirement Plan (“Plan”).
 
Salary and Bonus Deferrals
 
          The Plan allows participants to defer up to 50% of base salary and up
to 100% of annual bonus, subject to other terms and conditions set forth in the
Plan.
 
Company Contributions
 
          The Company makes certain “Enhanced Benefit Contributions” under the
Plan on behalf of certain Participants of long service to the Company who were
40-65 years of age or older on December 31, 2002. The Company makes the
“Enhanced Benefit Contributions” (as disclosed in the Company’s last filed
annual proxy statement) in lieu of the benefits that previously accrued under
the RPC, Inc. Retirement Income Plan, which existed prior to the Company’s
spin-off from RPC. Additional benefits ceased to accrue under the RPC, Inc.
Retirement Income Plan effective March 31, 2002. Enhanced Benefit Contributions
are discretionary and may be made annually, for a maximum of seven years,
subject to the Participant’s continued employment with the Company.
 
Automobile Usage
 
          Mr. Lane is entitled to the use of a Company owned automobile and
related vehicle benefits.
 
Airplane Usage
 
          Mr. Lane is entitled to use the Company’s plane for personal use,
subject to reimbursement to the Company at a rate of $450 per hour.
 
Other Benefits
 
          Mr. Lane participates in the regular benefit programs, including the
401(k) plan with Company match, group life insurance, group medical and dental
coverage and other group benefit plans at Chaparral Boats, Inc. Mr. Lane is also
eligible for the Retirement Income Plan that was frozen in March 2002. See
Supplemental Retirement Plan above for further discussion.
 
          All of the Named Executive Officers except Mr. Lane are also executive
officers of RPC, Inc. and also receive compensation from that company.
Disclosure regarding such compensation can be found in RPC, Inc.’s filings with
the Securities and Exchange Commission.
 
 